DETAILED ACTION

Response to Amendment 
The amendment of 12/03/2020 has been entered.  Claim 1 has been amended and claims 11-14 have been cancelled.   New independent claim 20 has been cancelled.   Claims 1-10 and 15-20 are pending in this application with claims 1, 15 and 20 being independent claims.

Claim Objections
Claims 1, 8, 11, 15 and 20 are objected to because of the following informalities:
 -  regarding claim 1,the phrase “mon-atomic” needs to be amended as “monoatomic” as disclosed in p. [0017] of the printed publication and the need of conjunction “and” to link the steps of inserting a gas with applying;
-  regarding claim 8, since the step is not inclusive recited, it is preferred to replace the phrase “further comprising the step of: particles … byproduct” as “wherein particles … form a new gas byproduct”;
-  regarding claim 11, the need of conjunction “and” to link the steps of inserting oxygen with applying; 
-  regarding claim15, the need of conjunction “and” to link the steps of inserting a gas with applying; and
-  regarding claim 20, the phrase “mon-atomic” needs to be amended as “monoatomic” as disclosed in p. [0017] of the printed publication and the need of conjunction “and” to link the steps of applying with adjusting.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites the first limitation “a series of voltage pulses” applied between the first and second electrodes.   The first limitation raises an issue of new matter as there is no support for the limitation in the specification as originally filed.   There is a  disclosure in paragraph [0046] or [0059] of the printed publication of a voltage power supply for providing a plasma generating voltage up to 150 kV of pulsed DC.    Voltage pulses by definition definetely not include AC pulses.    And the series of voltage pulses might include a series of distinguishable voltage pulses, each pulse having different pulse amplitude and/or pulse width.   
	Claim 1 also now recites the second limitation “adjusting the voltage of said pulses and thereby controlling a ration of mon-atomic (correctly monatomic) ions to molecular ions” which has no support.   There is a support in paragraph [0017] or [0074] of varying the electric field 
	Claim 20 is rejected for the same reasons as applied to claim 1 to the first and second limitations.   Further, because of the third limitation “alternating on-off cycles” which has no support in the specification as originally filed.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a method comprising applying voltage between the first and second electrodes, does not reasonably provide enablement for a method comprising applying a series of voltage pulses between the first and second electrodes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Paragraph [0046] of the printed publication discloses “a voltage supply may provide a plasma generating voltage up to 150 kV of pulsed DC, AC, or other wave form used to create a plasma” or paragraph [0059] discloses “[t]he characteristics of the electric field may be controlled by the external voltage supply which may provide a plasma generation voltage of up to 150 kV AC, pulsed DC, or other electrical plasma generating sources”.    The limitation “a series of voltage pulses” might include a series of distinguishable voltage pulses, each pulse having different pulse amplitude and/or pulse width.   And the specification does not disclose such a series of voltage pulses.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 20 are ejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Regarding claim 1, the phrase “the voltage of said pulses” lacks antecedent basis or is confusing as to which voltage of the series is referred to.	The claim is also incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: creating a plasma, as the gas passes through the electric field, which ionizes the gas which can be monoatomic ions and molecular ions (p. [0016]-[0017]).  
Regarding claim 2, the limitation “said power source produces an alternating current (AC)” is incorrect since the AC power source can provide AC voltage but not AC pulse voltage.
	Regarding claim 3, the same is applied to claim 1 to the phrase “said voltage”.	
Regarding claim 4, the same is applied to claim 1 to the phrase “said voltage”.  The phrase “said voltage is adjustable” is redundant since claim 1 recites the step of “adjusting the voltage”. 
Due to dependency to claim 1, claims 5-10 are rejected.
Regarding claim 20, the same is applied to claim 1.

Claim Rejections - 35 USC § 102 and § 103
Claims 15-19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hruska et al. (US 2014/0246364) or further in light of Applicant’s admission.   Hruska’s invention is directed to a system and a method for non-thermal plasma over liquid direct ion injection.  With respect to claim 15, Hruska discloses the method of injecting a plasma using a reactor as recited in the  by Applicant’s admission in p. [0008] of the printed publication, wherein U.S. Pat. No. 9,287,800 is the published patent of Kruska.
	As to the subject of claim 16, Hruska discloses it in p. [0041].
	As to the subject of claim 17, Hruska discloses it in the abstract and p. [0085].
	As to the subject of claim 18, Hruska discloses it in p. [0049].
	As to the subject of claim 19, Hruska discloses it in p. [0049].

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the laminar flow (Fig.4), the pre-ionization electrodes and the axial gas passageway 50 (Fig. 7)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Claims 1-10 and 15-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795